Citation Nr: 0033582	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-175 82	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
chronic active minimal
pulmonary tuberculosis.

2.  Entitlement to an increased evaluation for residual 
moderate gunshot wound of right muscle group IX, currently 
evaluated as 20 percent disabling.

3.   Entitlement to an increased evaluation for residual 
moderate gunshot wound of left muscle group XV, currently 
evaluated as 10 percent disabling.

(The issue of whether the veteran's daughter, J., became 
permanently incapable of self-support before the age of 18 is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to August 
1947.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office. 

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
increased evaluations for his pulmonary tuberculosis, 
residuals of gunshot wound to the right mulls group IX, or 
residuals of gunshot wound of the left muscle group XV to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

There is no competent evidence of current residuals of the 
veteran's pulmonary tuberculosis.


CONCLUSION OF LAW

A compensable disability rating for the veteran's pulmonary 
tuberculosis, chronic, minimal, active, is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6723 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the record in this case reveals that the veteran 
reported developing a chronic cough with black sputum while 
serving overseas during service and X-ray films in 1946 
revealed a mottled area of increased density of the left 2nd 
interspace with accentuation of left hilar markings.  The 
veteran was hospitalized in September 1946 for observation 
and remained hospitalized until April 1947.  The diagnosis 
was pulmonary tuberculosis, minimal, reinfection type, left 
second anterior interspace, apparently arrested.  The degree 
of advancement of the disease was never specified in service 
medical records.  A June 1947 medical statement reported that 
the veteran had returned from furlough, remained 
asymptomatic, and his most recent x-ray was negative for 
chest pathology.  It was recommended that the veteran be 
presented for duty and then separated.  The veteran was 
discharged in August 1947.  

At a May 1948 VA examination, the veteran complained of 
occasional dull aching in chest with some chronic cough with 
yellowish sputum in the mornings.  He denied nightsweats, 
fever, or loss of weight.  Following evaluation, the 
diagnoses included pulmonary tuberculosis, chronic, minimal, 
arrested.  

In 1948, service connection was granted for the disease with 
graduated reduced ratings assigned under Diagnostic Code 
6723.  The RO, in a December 1949 rating decision, determined 
that veteran's pulmonary tuberculosis was rated under the 
Provisions of Extension 6 and that the date of arrest was 
August 12, 1947.  A total schedular evaluation was awarded 
from August 12, 1947 to February 11, 1948, a 50 percent 
evaluation was awarded from February 12, 1948 to August 11, 
1953, a 30 percent evaluation was awarded from August 12, 
1953 to August 11, 1958, and a noncompensable evaluation was 
awarded from August 12, 1958.  Eleven years after the 
determined date of inactivity, in August 1958, the rating was 
reduced to a zero percent rating, and that rating has 
remained in effect to the current time.

Based on the provisions of Diagnostic Code 6723, where 
service connection was in effect for pulmonary tuberculosis 
prior to, or on August 19, 1968, a rating in excess of zero 
percent may not be assigned for residuals of the disease.  
This is because moderately advanced lesions or far advanced 
lesions were never diagnosed while the disease was active.

VA x-ray evaluations from 1984 to 1994 reflected findings as 
follows: clear chest field, minimal scarring, no active 
pulmonary tuberculosis found.  A July 1996 VA X-ray 
evaluation of the chest revealed some changes in the base of 
the left lung and appear to be of old disease and probable 
discoid atelectasis at the base of the left lung.

In 1998, the veteran requested an increased evaluation for 
his pulmonary tuberculosis.  A May 1998 private medical 
record revealed that the veteran reported longstanding 
shortness of breath.  The impression was shortness of breath, 
rule out chronic obstructive pulmonary disease and chronic 
heart failure.  

A July 1998 VA pulmonary examination of the lungs by 
auscultation revealed good air movement, no rales, rhonchi, 
or wheezes.  Chest x-ray revealed minimal scarring at both 
bases, but the radiologist noted that there was no 
radiographic evidence of old granulomas, i.e., old 
tuberculosis.  Spirometry revealed FVC of 61 percent of 
predicted, FEV1 of 51 percent of predicted, and maximum 
ventilation volume of 57 percent.  The interpretation was 
moderate obstruction.  It was noted that the veteran had a 
30-pack year history of smoking.  The diagnoses included 
moderate obstruction based on pulmonary function studies, 
chest x-ray did not reveal any significant evidence of 
chronic obstructive pulmonary disease, and no radiographic 
evidence of tuberculosis.

II.  Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Here, the veteran's 
pulmonary tuberculosis has been evaluated under Diagnostic 
Code 6723.

Public Law 90-493 repealed section 356 of title 38, United 
States Code, which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran, such as this veteran, who on 
August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis. 38 C.F.R. § 4.96.  The ratings 
applicable under Diagnostic Code 6723 for veterans entitled 
to compensation on August 19, 1968, are as follows:  For 2 
years after the date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently, 100 percent.  Thereafter, for 4 years, or in 
any event, to 6 years after date of inactivity, 50 percent.  
Thereafter, for 5 years, or to 11 years after date of 
inactivity, 30 percent.  Following far-advanced lesions 
diagnosed at any time while the disease process was active, 
minimum of 30 percent.  Following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc., 20 percent.  
Otherwise, 0 percent.  Note (1): The 100-percent rating under 
codes 6701 through 6724 is not subject to a requirement of 
precedent hospital treatment.  It will be reduced to 50 
percent for failure to submit to examination or to follow 
prescribed treatment upon report to that effect from the 
medical authorities.  When a veteran is placed on the 100 
percent rating for inactive tuberculosis, the medical 
authorities will be appropriately notified of the fact, and 
of the necessity, as given in footnote 1 to 38 U.S.C. 1156 
(and formerly in 38 U.S.C. 356, which has been repealed by 
Public Law 90-493), to notify the Adjudication Division in 
the event of failure to submit to examination or to follow 
treatment.  Note (2): The graduated 50 percent and 30 percent 
ratings and the permanent 30 percent and 20 percent ratings 
for inactive pulmonary tuberculosis are not to be combined 
with ratings for other respiratory disabilities.  Following 
thoracoplasty the rating will be for removal of ribs combined 
with the rating for collapsed lung.  Resection of the ribs 
incident to thoracoplasty will be rated as removal.  Changes 
made to the rating criteria in 1996 did not affect the 
criteria used to evaluate disability such as this, wherein 
the veteran was entitled to compensation on August 19, 1968.

The evidence of record indicates that the veteran's 
tuberculosis has been arrested since August 1947. The 
veteran's lesions were never described as far, or moderately, 
advanced.  The veteran's tuberculosis was described as 
minimal, reinfection type, arrested, August 12, 1947.  On 
recent VA examination, there is no evidence of any current 
activity, symptomatology or residuals of tuberculosis.  
Accordingly, a noncompensable rating is appropriate.

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  See Schafrathi, 1 Vet. App. 589.  
The Board has considered whether a higher rating is available 
under some other Diagnostic Code, but finds that, as the 
medical evidence of record clearly establishes that the 
veteran experiences no residuals, symptoms or manifestations 
of disability attributed by a qualified medical professional 
to the tuberculosis he had in 1947, a higher rating under 
some other Diagnostic Code is not warranted.

Based on the foregoing, the preponderance of the evidence is 
against an increased rating for the veteran's chronic 
pulmonary tuberculosis. Thus, the benefit of the doubt rule 
does not apply, and the claim for an increased rating must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The appeal is denied.


ORDER

An increased (compensable) disability evaluation of the 
veteran's pulmonary tuberculosis, chronic, minimal, active, 
is denied.


REMAND

The Board observes that the veteran and his representative 
contend that the July 1998 VA examination evaluating his 
right wrist and left leg gunshot wound residuals was 
inadequate as he experienced pain and swelling and his 
condition has worsened.  Review of the evidence of record 
indicates that a VA muscle examination was performed in July 
1998, more than 2 years ago, and that the examiner did not 
address the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 
(2000), as set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The VA's duty to assist a claimant includes 
obtaining an examination and opinion in order to determine 
the nature and extent of the veteran's disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Additionally, the evidence indicates that the veteran has 
been followed by private physicians.  The most recent records 
obtained show the last treatment in May 1998, more than 2 
years ago.  In view of the necessity of another VA 
examination, the RO should also obtain any recent private or 
VA medical records.   

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of records 
the veteran's medical treatment at the VA 
facility and copies of relevant treatment 
by private physician(s) (after obtaining 
appropriate releases) from May 1998 to 
present and associate it with the claims 
folder.

2.  The RO should schedule the veteran for 
a VA orthopedic examination of his right 
wrist and left leg.  All indicated studies 
and tests including ranges of motion 
should be conducted.  The examiner should 
review the medical records in the claims 
folder.  The examiner should address the 
provisions of DeLuca in assessing the 
veteran's residuals of gunshot wound 
disabilities.  The claims file should be 
made avaialble to the examiner.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This remand serves as 
notification of the regulation.  If the 
appellant does not report, it should be 
determined whether the letter was sent to 
the correct address, and it should be 
determined whether the letter was returned 
as undeliverable.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


